';l   "•    •  ).'t
           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Page I of!   (o
                                                    UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                           v.                                                          (For Offenses Committed On or After November 1, 1987)


                            Abraham Alcantara-Hernandez                                                CaseNumber: 3:19-mj-22025

                                                                                                       Bridget Kennedy
                                                                                                       Defendant's Attorney


           REGISTRATION NO. 75133298
           THE DEFENDANT:
            121 pleaded guilty to count(s) 1 of Complaint
                                                        ~~~__o._~~~~~~~~~~~~~~~~~~~~~~~



            D was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                          Nature of Offense                                                                    Count Number(s)
           8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                          1

            D The defendant has been found not guilty on count(s)                           ~~~~~~~~~~~~~~~~~~~




            D Count( s)                                                                                 dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                                ~TIME       SERVED                                 D                                         days

             121 Assessment: $10 WAIVED 121 Fine: WAIVED
             121 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative,                                                                     charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                   Wednesday, May 22, 2019
                                                                                                   Date of Imposition of Sentence


            Received
                        · DUSM
                                      ,
                                    ,,P


                               ·7;)'. -
                                          ,.,..,.


                                                                  ::;-i;-=~-~-~-),;___             ;HiktJtLwcK
                                                                                                   UNITED STATES MAGISTRATE WDGE
                                                        CLER!<, U.S. D~.STRlCT COURT
                                                      SOUTH:;;:u..J DiJT.:~lCT OF CALif":'OF{NIA
                                                      BY                              DLF'UTY
            Clerk's Office Copy~----·---·                                              -      J                                                     3:19-mj-22025
